Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered August 4, 2004 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination denying his request for parole release. Supreme Court granted respondent’s motion to dismiss the proceeding for lack of personal jurisdiction due to petitioner’s failure to comply with the timing and manner of service as set *1048forth in the April 8, 2004 order to show cause. An affidavit on behalf of respondent establishes that no signed order to show cause, petition or other supporting papers were received subsequent to the date of the order to show cause. Inasmuch as there is no indication that prison presented an obstacle beyond petitioner’s control that prevented his compliance with the directives set forth in the order to show cause, Supreme Court properly dismissed the petition (see Matter of Olivera v Travis, 289 AD2d 655 [2001]; Matter of Torres v New York State Div. of Parole, 232 AD2d 699 [1996]) and we are, therefore, precluded from addressing the merits of the petition.
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.